Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

This office action is a response to an application filed on 10/02/2020 in which claims 1 – 18 are pending;  Claims 1, 3-7, 9-13, and 15-18 have been amended; Claims 2, 8, and 14 have been canceled. Claim 19 is newly added.

This application is based upon and claims the benefit of priority of the prior Japanese Patent Application No. 2018-132407, filed on July 12, 2018, the entire contents of which are incorporated herein by reference.

Priority 
The Examiner acknowledges that the priority document JP Application No. 2018-132407 filed on July 12, 2018 has been received.

Applicant Argument and Reply
The Examiner withdraws the objection of Claims 2, 8, and 14 in view of the cancelled claims and the Applicant’s arguments.

The Examiner withdraws the 35 USC § 112 rejections of Claims 2, 8, and 14 in view of the cancelled claims and the Applicant’s arguments.

Applicant disagrees with the assertions by the Office Action as cited Darrow discloses determining whether the one or more UAV nodes are at risk (from a weather condition or other external factor), and determining whether to rearrange the dynamic UAV network based on the determination result.;, 
Darrow performs the rearrangement of the dynamic UAV network when the one or more UAV nodes are determined to be at risk, which is contrary to performing the rearrangement of the dynamic UAV network when the one or more UAV nodes are not to be determined at risk.

Examiner replies that and as Applicant cited, Darrow teaches in step 504; where if one or more UAV nodes are at risk, the realignment controller determines that it will perform a realignment. If none of the UAV nodes are at risk, the will not perform a realignment. Examiner argues that under a broad and reasonable interpretation, this is equivalent to the limitation of a first state in which a disturbance for the plurality of nodes is not generated. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow United States Patent Application 20170295609.

In regards to Claims 1, 7, and 13, Darrow teaches of a path controller comprising of a memory; and
a processor coupled to the memory and configured to acquire a weather condition of an installation place of a plurality of nodes, the weather condition changing a communication quality of the plurality of nodes;¶ [0032] Furthermore, the use of mixed protocols allows the dynamic UAV network 100 to dynamically reconfigure itself to changes in conditions, such as weather conditions or a lost UAV node.
Darrow teaches of control a node that is a connection candidate in the plurality of nodes, based on the acquired weather condition so as to determine a communication path between the pluralities of nodes; 
¶[0071] FIG. 5 shows a flow diagram for a process 500 for reconfiguring a dynamic UAV network. In step 502, a network event is detected by the realignment controller. A network event can be any event that affects one or more link cost data values for one or more UAV nodes in the dynamic UAV network. Examples of possible network events include, but are not limited to: adding a UAV node to the dynamic UAV network, adding a new connection between two UAV nodes, dropping a UAV node from the dynamic UAV network, dropping a connection between two UAV nodes, or any changes to a characteristic of a link that may affect a link cost data value, such as increased/decreased bitrate, increased/decreased signal strength, weather conditions detected at a location, line of sight obstacles detected, etc. A network event can be generated by any UAV node in the dynamic UAV network, the realignment controller, or by an external source. For example, a weather forecast report from a third party weather service can comprise an external sources. temperature, humidity, and light as shown in step (A2). Sensor nodes S1-S16 that take measurements transfer their data to the base node 24 according to the route they discovered in step A1 at step (A3)

Darrow teaches where the processor is configured to, when the weather condition is a first state in which disturbance for the plurality of nodes is not generated, control the node of the connection candidate through a path determined to be communicable by a measurement of a communication quality and permitted to be communicated in the first state; ¶ [0072] If all areas of interest do have a required amount of coverage, the realignment controller will not perform a realignment. In one embodiment, the realignment controller determines whether one or more UAV nodes are at risk (for example from a weather condition or other external factor)..

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 – 6, 9 -12, and 15 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Darrow United States Patent Application 20170295609 in view of So United States Patent Application 20180279108  

In regards to Claim 3, 9, and 15, Darrow does not disclose, but So teaches where the processor is configured to, when a minimum value of the communication quality measured for a first path of a plurality of paths between the plurality of nodes is equal to or larger than a threshold value in the first state, determine that the first path is a path permitted to be communicated in the first state; ¶ [0040] Then, electronic device 110-1 may compare the throughput metric to a threshold value. For example, when the throughput metric is based on the observed distribution, the threshold value may be a target data rate associated with a percentile on the observed distribution, such as a data rate or throughput of 10 kbps for the 50.sup.th percentile in the observed distribution. 

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ersavas.

One would have been motivated to modify Ersavas in this manner so a first state of a mesh network can be maintained as long as the threshold criteria is met.

In regards to Claims 4, 10, and 16, Darrow does not disclose, but So teaches where the processor is configured to, when the weather condition is a second state in which the disturbance for the plurality of nodes is generated, control the node of the connection candidate through a path determined to be communicable by a measurement of the communication quality; ¶ [0040] ..Electronic devices having throughput metrics exceeding the threshold value may be selected by electronic device 110-1 as candidate mesh-network nodes.. ¶ [0044] Then, the electronic device performs one or more operations for each of the candidate mesh-network nodes. In particular, the electronic device: associates with a given candidate mesh-network node (operation 212); measures a throughput (operation 214) of the given candidate mesh-network node during a time interval by communicating packets (e.g., by transmitting and receiving the packets); and stores the measured throughput (operation 216) of the given candidate mesh-network node.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ersavas.

One would have been motivated to modify Ersavas in this manner so that it is determined that the connection quality within the meshed network has declined, the network can adaptively reconfigure to a second state.

In regards to Claims 5, 11, and 17, Darrow does not disclose, but So teaches where processor is configured to, when the weather condition is a third state which is within a predetermined period of time after generation of the disturbance for the plurality of nodes, control the node of the connection candidate through a path determined to be communicable by a measurement of the communication quality and permitted to be communicated in the third state; ¶ [0036] Note that the associating, measuring, storing, comparing, identifying, determining and communicating may be repeated by electronic device 110-1 until a convergence criterion is achieved. For example, electronic device 110-1 may repeat these operations after a time interval (such as 3 minutes) until the determined duty-cycle ratios in three consecutive iterations are within 5, 10 or 20% of each other. Thus, the mesh-network nodes may be determined iteratively and dynamically (as opposed to selecting mesh-network nodes based on a static performance metric or based on a static criterion). In addition, the communication technique may be repeated as needed (such as when the throughput in mesh network 112 degrades by more than 10 or 20% for 10 s, 1 minute or 3 minutes) and/or regularly or periodically (such as every hour or once a day).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ersavas.

One would have been motivated to modify Ersavas in this manner so that it is determined that subsequent to establishing a second path state, the connection quality within the meshed network further declines, the network can dynamically reconfigure to a subsequent third
 state.


In regards to Claims 6, 12, and 18, Darrow does not disclose, but So teaches where the processor is configured to, when a minimum value of a communication quality measured for a first path of a plurality of paths between the plurality of nodes is equal to or larger than a threshold value in the third state, determine that the first path is a path permitted to be communicated in the third state; ¶ [0040] ..Electronic devices having throughput metrics exceeding the threshold value may be selected by electronic device 110-1 as candidate mesh-network nodes.. ¶ [0044] Then, the electronic device performs one or more operations for each of the candidate mesh-network nodes. In particular, the electronic device: associates with a given candidate mesh-network node (operation 212); measures a throughput (operation 214) of the given candidate mesh-network node during a time interval by communicating packets (e.g., by transmitting and receiving the packets); and stores the measured throughput (operation 216) of the given candidate mesh-network node. 
 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Darrow.  
 
 One would have been motivated to modify Darrow in this manner so that it is determined that the connection quality within the meshed network has declined, the network can adaptively reconfigure to a second state.

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable rejected under 35 U.S.C. 103 as being unpatentable over Darrow United States Patent Application 20170295609 in view of Koide United States Patent Application 20160021028.

In regards to Claim 19, Darrow does not disclose, but Koide teaches where the processor is configured to group each of the plurality of nodes by the communication quality measured in the first state and is configured not to select the node of the connection candidate beyond an adjacent group; ¶[0156]  ..the plurality of forwarding nodes hold as the first topology information connection relationship between an own node and at least part of a group of nodes including the plurality of forwarding nodes and the control apparatus, and notify the control apparatus and a node(s) adjacent to the own node among the group of nodes of the first topology information. 
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Darrow in this manner in order to manage a group of nodes grouped by the communication quality.

 Final Action

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462